Citation Nr: 1825380	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-49 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of frostbite, bilateral hands.

2.  Entitlement to service connection for residuals of frostbite, bilateral hands.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2018, the Veteran testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for residuals of frostbite (bilateral hands) and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied service connection for residuals of frostbite, bilateral hands; the Veteran did not appeal it; no new evidence was received within a year of the decision. 

2.  Since the last final denial in December 2006, new and material evidence related to the issue of service connection for residuals of frostbite, bilateral hands, has been received.

3.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.

4.  The weight of the competent and probative evidence shows that the Veteran's current psychiatric disability, diagnosed as PTSD, is related to his active service.


CONCLUSIONS OF LAW

1.  The December 2006 denial of service connection for residuals of frostbite, bilateral hands, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104, 3.156(b) (2017).

2.  New and material evidence has been received to reopen the previously denied claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4.  The criteria for service connection for the current acquired psychiatric disability, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim for Residuals of Frostbite, Bilateral Hands

The Veteran seeks to reopen a previously denied claim of service connection for residuals of frostbite in the hands.  The RO initially denied service connection for this disability in a December 2006 rating decision.  The RO's decision was based on a finding that the claimed condition was not related to service.  The Veteran did not appeal this denial, and no new evidence was received within a year of notice of the decision.  As such, the December 2006 rating decision became final.

Where a claim has been finally adjudicated, a claimant must present new and material evidence in order to reopen the previously denied claim.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Id. at 117-20.  

Since the last final denial in December 2006, VA has received new and material evidence to reopen the previously denied claim.  Significantly, the Veteran has submitted detailed oral testimony regarding his exposure to extreme cold weather during service in Korea.  He reported pain in his hands after working with explosives in cold weather, as well as in-service treatment for his hands in Tokyo, Japan.  He stated that he did not report any issues at separation to expedite his discharge.  Regarding current symptoms, he stated that his hands hurt when they are exposed to cold.  See 03/20/2018, Hearing Transcript, at 14-21.

This new evidence relates to an unestablished element of the previously denied claim and raises a reasonable possibility of substantiating the claim as it potentially indicates a connection between a current condition and an event in service.  Therefore, the claim is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

Service Connection for Tinnitus

A September 2012 VA examination shows a negative finding for recurrent tinnitus.  According to the VA examiner, the Veteran denied the presence of tinnitus.  This finding is at odds with the Veteran's Board hearing testimony.  Significantly, he testified that he currently experiences intermittent ringing in the ear.

The Veteran is competent to report tinnitus, to include its onset, and the Board finds the Veteran's statements in this regard to also be credible.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2003) ("ringing in the ears is capable of lay observation").  Resolving doubt in the Veteran's favor, the Board finds that he currently has tinnitus.

A nexus between a current disability and an in-service injury may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered organic diseases of the nervous system; as such, it is therefore an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; see also Fountain v. McDonald, 
27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'"); 38 C.F.R. §§ 3.307, 3.309.  

Here, the Veteran has stated that he first experienced ringing in the ears, in the aftermath of multiple explosions, to which he was exposed during service as a combat engineer, working with explosives.  These competent reports are consistent with the circumstances of the Veteran's military service.  The Board finds them credible.  As such, the second element of service connection is established

Based on the above, and resolving any doubt in the Veteran's favor, the Board finds that his tinnitus began coincident with and has continued since service.  38 C.F.R. §§ 3.303, 3.309.  Therefore, all criteria of service connection for tinnitus have been met.  The Veteran's claim is granted.

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  A September 2012 VA examination shows a diagnosis dysthymic disorder, with a negative finding for a diagnosis of PTSD.  In contrast, a March 2017 independent psychological evaluation shows a diagnosis of PTSD.  See 08/24/2017, VA examination, at 9.

The Veteran asserts that his mental health disability is related to mental stress during service as a combat engineer in Korea.  He has stated that his work included dismantling land mines, during which he was in constant fear for his life.  See 12/03/2009, Third Party Correspondence.  He has also indicated that he witnessed, from few feet away, when a Korean soldier stepped on a mine and lost a leg.  Id.  The Board finds that the Veteran's reported stressors are credible, as they are consistent with the circumstances of his service.

As mentioned, the September 2012 VA examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis per the DSM-IV.  In reaching this conclusion, the examiner did not show adequate consideration of the Veteran's reported stressors.  As such, the September 2009 VA diagnosis is not adequate in this regard.

In September 2016, the same VA examiner provided an addendum opinion.  The examiner reiterated his conclusion that the Veteran did not have PTSD.  This time, the examiner's conclusion was based on a finding that the Veteran did not exhibit the clinical symptoms of persistent hypervigilance or avoidance behavior, as required by the DSM-V criteria.  The Veteran's attorney has argued that this conclusion is at odd with the Veteran's reports of nightmares and flashbacks about events in Korea, as well as his avoidance of loud noise, specifically, fireworks.  See 11/23/2012, Third Party Correspondence.  With regard to the latter, the Veteran has stated that he worked in or around a Major League Baseball stadium for many years, where fireworks were set off every time a homerun was hit; he has stated that, at those times, he would seek shelter in the basement of the stadium.  See 06/17/2013, VA 21-4138 Statement In Support of Claim; 03/20/2018, Hearing Transcript.  The Board agrees with the Veteran's attorney.  The September 2016 VA opinion does not show adequate consideration of the evidence.  As such, it is inadequate.

In October 2017, the Veteran submitted a March 2017 independent psychological evaluation from Dr. R.B.C., a psychologist/neuropsychologist.  See 08/24/2017, 
VA examination.  Dr. R.B.C. concluded that the Veteran's psychometric data is consistent with mild to moderate PTSD that the Veteran has tolerated since service in Korea.  Dr. R.B.C. opined that it is as likely as not that there is a connection between his traumatic stress in Korea and his current symptoms of PTSD.  
Dr. R.B.C.'s opinion shows adequate consideration of the relevant evidence, and the Board finds it worthy of probative weight.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed PTSD is related to traumatic experiences in service.  Therefore, the criteria for service connection have been met.  The Veteran's claim is granted. 


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for residuals of frostbite, bilateral hands, is granted.

Service connection for tinnitus is granted.

Service connection for the current acquired psychiatric disability, diagnosed as PTSD, is granted.


REMAND

At the outset, the Board notes that the Veteran's service treatment records are unavailable, as they have been deemed destroyed in a fire at the National Personnel Records Center (NPRC).  See 08/21/2012, VA 21-3101 Request for Information.  The Board acknowledges VA's heightened duty to assist a claimant where records are deemed fire related or otherwise lost.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran seeks service connection for a bilateral hand disability, claimed as residuals of frostbite.  At his March 2018 Board hearing, he stated that, at present, his hands hurt when they are exposed to cold.  Private treatment records from 2006 references damage to nervous system due to cold weather conditions during service.  See 05/31/2006, Medical Treatment Record - Non-Government Facility, at 3.  

The Veteran asserts that his claimed bilateral disability is related to unprotected exposure to cold weather during service as combat engineer in Korea.  In this regard, he has indicated that he was assigned to working with explosives in the mountains of Korea, where the weather consisted of cold, freezing, below zero temperatures.  He has further stated that these delicate operations could not be performed with gloves and necessitated exposure to the extreme weather condition.  He has recounted that, during a period of rest and relaxation in Tokyo, Japan, two medics noticed the condition of his hands (cracked and discolored) and took him to the nearest army dispensary for treatment.  He has indicated that he had hand issues right after service and that he sought treatment at Chicago medical facility around March 1956.  See 09/12/2012, VA 21-4138 Statement In Support of Claim.  

VA has not provided a VA examination with regard to the claimed bilateral hand disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83.  

Here, the Veteran has stated that he injured his hand in service, and there is some indication that he has residual symptoms from that injury.  In addition, the Board finds that the Veteran's reports of unprotected exposure to extreme cold weather are credible, as they are consistent with the circumstances of the Veteran's service.  Based on the above, the Board finds that Veteran is entitled to a VA examination to determine the nature and etiology of any current bilateral hand disability.

The Veteran also seeks service connection for bilateral hearing loss.

A September 2012 VA examination shows a bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385.  The Veteran contends that his hearing loss is related hazardous noise exposure during service as a combat engineer in Korea.  The Veteran has stated that, as a combat engineer, working with explosives to build roads, he was exposed to between eight and ten explosions.  For two or three of these, he was positioned as close as 100 yards from the blast site.  He did not wear hearing protection.  He reported both hearing impairment and ringing in the ears in the aftermath of the explosion.  Most often, these symptoms lasted two hours, but at least once they lasted up to two days.  Regarding noise exposure after service, the Veteran denied any noise exposure at a level comparable with service; he reported post-service work as a short-haul truck driver.  See 03/20/2018, Hearing Transcript, at 5-13.  

The September 2012 VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner did not have access to the Veteran's claim file at the time, which renders the opinion inadequate.  In November 2012, a different VA examiner provided a new opinion.  The November 2012 examiner acknowledged the Veteran's history of military noise exposure, but opined that the Veteran's hearing loss is less likely than not related service.  The examiner's opinion was based on a finding that the Veteran's complaint of hearing loss was too remote from the time of service to be considered service-related.  See 09/20/2016, CAPRI, at 4.  

The record contains a single set of VA treatment records, which date back to August 2012.  See 09/20/2016, CAPRI.  These show that, in August 2012, the Veteran requested a hearing test for purposes of his VA claim.  Id. at 48.  An October 2012 audiology note reflects that the Veteran was deemed eligible to receive VA-issued amplification and that he agreed to try to hearing aids.  Id. at 36.

At his March 2018 Board hearing, the Veteran indicated that, after service, he was told that he was "hard of hearing" and that he underwent multiple hearing tests before being told that he needed hearing aids.  See 03/20/2018, Hearing Transcript, at 6-7.  His testimony suggests that the hearing tests took place at a VA facility.  Id.

The Veteran did not specify when was he told that he was hard of hearing or when did he start to undergo hearing tests.  Nevertheless, the Board finds that it is plausible that these events occurred prior to August 2012, date in which the Veteran requested a hearing test at a VA medical facility.  (As mentioned, the record contains VA treatment records only from that date, forward.)  As such, the Board finds that VA should obtain records of any VA treatment prior to August 2012.

The Board further notes that an August 2012 VA treatment note references current treatment from Dr. S.W. at the University of Chicago, with prior treatment from Dr. J.T. at Trinity Hospital.  See 09/20/2016, CAPRI, at 48.  Insofar as the aforementioned private treatment is relevant to the present claims, VA should take appropriate action to assist the Veteran in obtaining any available medical records.

Once any available VA or private treatment records have been obtained, VA should obtain a new VA medical opinion as to the etiology of the Veteran's bilateral hearing loss.  The opinion should take into consideration the Veteran's reports of noise exposure and acoustic trauma in service, to include his March 2018 Board hearing testimony, as well as any new evidence received pursuant to this remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include records of any treatment prior to August 2012.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding, relevant private medical records.  The Board notes that an August 2012 VA treatment note references current treatment from Dr. S.W. at the University of Chicago, with prior treatment from Dr. J.T. at Trinity Hospital.  All records received must be associated with the claims file.  Efforts to obtain those records should be documented and the Veteran should be notified of any failed efforts to obtain them, and allowed the opportunity to provide any missing records.  

3.  After completing #1 and #2, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral hand disability.  Review of the claims file should be noted in the examiner's report.  All necessary testing should be performed.

(a) The examiner should diagnose any current bilateral hand disability.  The Veteran has reported hand pain when exposed to cold temperatures.  Additionally, private treatment records reference nerve damage due to cold exposure in Korea.

(b)  The examiner should provide an opinion as to whether any current bilateral hand disability is at least as likely as not (probability of 50 percent or higher) related to service.  

The examiner should accept as credible the Veteran's reports of (1) unprotected exposure to extreme cold weather during service in the mountains of Korea and (2) treatment for his hands during service (in Japan) and shortly after service (in Chicago).  The Board is cognizant that records of such treatment are unavailable; their unavailability, however, should not be interpreted as negative evidence.  Rather, the examiner should assume that the Veteran sought and received the reported treatment.

The VA examiner should provide an opinion that shows adequate consideration of the relevant evidence and includes a comprehensive medical rationale for any conclusion reached.  If the VA examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  Additionally, after associating any records, ask a VA examiner with the appropriate expertise to provide a medical opinion as to the etiology of the Veteran's bilateral hearing loss.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or higher) that the Veteran's bilateral hearing loss is related to noise exposure in service.  

The examiner should consider and accept as credible the Veteran's reports of exposure to a total of 8-10 explosions during service as a combat engineer, to include his reports of acoustic trauma in the aftermath of these explosions.  The examiner should also review any newly-obtained treatment records to ascertain the date of onset for symptoms of bilateral hearing loss.

The VA examiner should provide an opinion that shows adequate consideration of the relevant evidence and includes a comprehensive medical rationale for any conclusion reached.  If the VA examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


